Taylor, J.
The plaintiffs in error filed their petition in the Circuit Court of Escambia county against the defendant in error, as clerk of the Circuit Court for said county, praying for mandamus to compel the said respondent as such clerk to permit the relators and their employes to the number of thbee to have access to the public records of his office and to malee abstracts therefrom. Alternative writ was granted, which in substance alleged that the relatorsproposed to engage in making a complete abstract of all the records affecting titles to all the real estate in said county of Escambia for their own use as dealers in real estate and for use of such of the public as might apply to them for abstracts of title to any piece of real estate in said county, but that the respondent as such clerk refused to permit them and their employes to a reasonable number to have access to the public records in his office for such purpose except upon' the payment by them to such clerk *245of a large amount of money demanded by such , clerk for such access thereto.
The respondent clerk demurred to the alternative writ upon the following grounds: 1. That relators have not shown any right to the relief prayed.
2. That relators have not shown any right to have access to the records mentioned in the petition and writ.
3. That relators have not shown any right to make abstracts of all the records, which, as they allege in the petition attached to the writ, they desire to abstract.
4. That relators have not shown that they have compensated or offered to compensate the fespondent for the extra labor, expense and service to which he would necessarily be put by the abstracting of the records by relators, as desired by them.
This demurrer was sustained by the court, and final judgment entered dismissing the petition and writ at the cost of relators. To review this judgment the relators take writ of error here.
The errors assigned are that: 1. The court erred in sustaining the respondent’s demurrer to the petition herein filed.
2. The court erred in dismissing the petition herein filed.
3. The court erred in denying the relators the relief prayed for.
4. The court erred in quashing the alternative writ of mandamus herein.
The sole question presented is whether a person or firm of persons with their assistants have the right in the Circuit Court Clerk’s office during business hours to have access to the public records in the custody of such clerk for the purpose of taking abstracts and memoranda therefrom to be used in making a set of abstract books contain*246ing abstracts of the title to all the real estate in the county, such abstracts to be used by the persons making it in their own business as real estate dealers, and to be sold for a price to any person desiring an abstract of title to any piece of real estate in the county, and this without payment of any fees to such clerk, where the parties and their assistants do all the work of taking the abstracts and memoranda from such records without the assistance of the clerk or his deputies?
The authorities on. the question are in great conflict, owing in some measure to the differences in the provisions of the statutes on” the subject in the different States. Our statute, on the subject, after enumerating all of the different dockets and record books and files that the clerk is required to keep, and declaring him to be the recorder of all documents authorized or required by law to be recorded in his office, among these all title deeds, mortgages, judgments and other liens and instruments affecting the title'to real estate, provides that: “Such records shall be always open to the public, under the supervision of the clerk, for the purpose of inspection thereof, and of making extracts therefrom; but the clerk shall not be required to perform any service-in connection with such inspection or making of extracts without' payment of the compensation fixed by law:” This provision is re-iterated in both sections 1390 and 1391 of our Revised Statutes.
It will be observed that no limitation is prescribed by tliis statute as to the.extent or duration of the right of access by. the public to such records or to the making of extracts therefrom, but on the contrary its language is .emphatic that “such records shall be always open to the public,” for the purpose of inspection and making extracts therefrom. Some of the cases relied upon by the respondent hold to the doctrine that no person has any such *247right of inspection and. extracting unless he is presently or prospectively interested in some particular title that he desires to investigate. Our statute imposes no such condition or limitation — but its language in the broadest terms declares that such records shall be always open, not to those members of the public only -who may be presently or prospectively interested in some particular matter contained in such records, but “to the public.” Besides this even were we to hold that the lounging loiterer on idle curiosity bent could with propriety be excluded from inspection of such' records and from taking extracts therefrom, yet ibis should not warrant the exclusion of the person engaged in the lawful and highly useful enterprise of compiling an abbreviated abstract of the titles to all the different pieces of real estate in a county, aggregating therein in condensed and convenient form all the matter from all of such records that affects each individual parcel of such real estate. Such abstracts are great time and money savers to the public generally, and are at times quite remunerative to. the compilers and owners thereof, and in the enterprise of compiling them the compilers become presently and prospectively materially interested' in every particle of information disclosed by such records, whether they be presently or prospectively interested in the particular properties affected thereby or not.
It is contended again that the respondent clerk has the right to exclude the relators and their assistants from examination of tbe records and from making extracts therefrom unless such relators shall pay him a large amount as his fees and remuneration for- such inspection‘and extracting. We think that the terms of our statute clearly forbids the assertion of any such claim or demand. The alternative writ of the relators alleges that the relators and their assistants have perfect knowledge of the loca*248tion in the respondent’s office of all of the records sought to be examined by them, and that they can and desire to do all of the work of inspecting and abstracting such records themselves without any assistance whatsoever from the respondent clerk or his deputies; that they do not need any such assistance from the respondent and do not ask or desire it. Our statute already quoted in express terms provides for just such a case when it says that “the clerk shall not be required to perform any service in connection with such inspection or making of extracts without payment of -the compensation fixed by law.” This i« tantamount to saying that when he is not required to perform any service in connection with such inspection and extracting then he is not entitled to any compensation; and nowhere in our statutes is there any fee or compensation fixed or prescribed for the clerk for the tare supervision in his office of parties who may go there themselves to inspect and take extracts from the records without calling upon him for any service or assistance in connection therewith, other than that bare general supervision, observation or watchfulness on his part that it is his duty at all times and under all circumstances to exercise in his office to insure the safe keeping of such records. Such constant superivsion, observation and watchfulness over the records is one of the prime duties that he assumes’ when he takes the office, and the law fixes no fee or compensation therefor. ,
Our. conclusion is that under the terms and provisions of our statute the public generally, including any person ,or firm who may be engaged in the enterprise of compiling a complete set of abstract books of the titles to all the real estate in a county, have the continuous right to all reasonable hours and times by themselves or their agents to inspect and make extracts from any and all of the pub-*249lie records in the offices of Clerks of the Circuit Courts; and that where such inspection and extracting is done by the parties themselves or by their agents or assistants, without any service or assistance from the clerk or his deputies in connection therewith other than that general supervision and watchfulness as to what is going forward in his office that is necessary to the safe keeping of such records, then such clerk is not entitled to any fees or compensation. Boylan v. Warren, 39 Kan. 301, 18 Pac. Rep. 174; Bell v. Commonwealth Title Ins. and Trust Co., 189 U. S. 131, 23 Sup. Ct. Rep. 569; Silver. v. People, 45 Ill. 224; State v. Rachac, 37 Minn. 372. 35 N. W. Rep. 7; Lum v. McCarty, 39 N. J. L. 287; In re Chambers, 44 Fed. Rep. 786; Burton v. Tuile, 78 Mich. 363, 44 N. W. Rep. 282; People ex rel. Title Guarantee and Trust Co. v. Reilly, 38 Hun (N. Y.) 429; Hanson v. Eichstaedt, 69 Wis. 538, 35 N. W. Rep. 30; West Jersey Title & Guaranty Co. v. Barber, 49 N. J. Eq. 474, 24 Atl. 381. But while the public have this right it must at all times be exercised reasonably with a due regard to the rights and duties of the clerk and of other persons having similar rights, or as it was expressed in the case of People v. Richards, 99 N. Y. 620, 1 N. E. Rep. 258: “These records are, therefore, public records which every person has the right to inspect, examine and copy, at all reasonable times, in a proper way, and the register cannot deny access to his office or to the books for such purposes, to any person coming there at a proper time and in an orderly manner. But he must necessarily have control of his office and of the records, and must have some discretion to exercise as to the manner in which persons desiring to inspect, examine and copy the records may exercise their rights. He must transact the current business of the office and allow all persons reasonable fa*250cilities to exercise their rights in his office. He cannot give the right to one person or one corporation to occupy his office to the exclusion of others, and each person must exercise his rights in the office consistently with the exercise of similar rights by others.” Or as it is expressed in Day v. Button, 96 Mich. 600, 56 N. W. Rep. 3: “This right does not permit the register to be unduly annoyed by a large force, or by work at unseasonable hours, or by the monopoly of furniture, office room, or records to the exclusion of other persons, or interfere with his right to prescribe a reasonable use of the same. It does, however, require that he recognize relator as one of the public, and accord to him reasonable privileges for the accomplishment of his purpose. We do not feel called upon to specify the number of persons that respondent must accommodate, or to prescribe the rules which he may require relator to observe. These should be made with reference to the circumstances, and with a view to the reasonable use by relator of books and' office.”
It follows from what has been said that the court below erred in sustaining the demurrer of the respondent to the alternative writ. The judgment of. the Circuit Court is, therefore, hereby reversed a.t the cost of defendant in error, with directions to overrule the respondent’s demurrer to the alternative writ herein, and for such further proceedings as may be in accordance with law and not in consistent with this opinion.
Hocker, Cockrel-l and Shackleford, JJ., and Whitfield, C. J., concur in the opinion.
Carter, J., dissents.